DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Information Disclosure Statement
The references listed in the Information Disclosure Statements (IDS) filed on 03/29/2021 and 03/29/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms). 
The IDS submitted contains over 45 pages of references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 13-22 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2017/0062224) in view of Huo (US 2017/0154895), and further in view of Gatineau et al. (US 2016/0002786).
Regarding claim 1, Fu et al. teach a method of forming a layer (metal film; Abstract), comprising: providing a substrate ([0021]); depositing a seed layer (film created by the first 100 cycles in making a 10,000 Å metal layer in Fig. 1; [0029-0042]) on the substrate ([0021]); and depositing a bulk layer (film created by cycles after the 100th cycle in making a 10,000 Å metal 
Fu et al. do not teach a substrate with gaps created during manufacturing of a feature, wherein the first precursor is molybdenum(VI) dichloride dioxide (MoO2Cl2).
In the same field of endeavor of semiconductor manufacturing, Huo teach a substrate (the structure in Fig. 14; [0036]) with gaps (recesses in Fig. 14, [0044]) created during manufacturing of a feature (etching recesses; [0036]).

In the same field of endeavor of semiconductor manufacturing, Gatineau et al. teach the first precursor (the precursor to form the Mo-containing film including pure Mo layer; [0016-0017], [0361]) includes molybdenum(VI) dichloride dioxide (MoO2Cl2) ([0361]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fu et al., Huo and Gatineau et al. and to use the first precursor being molybdenum(VI) dichloride dioxide (MoO2Cl2), because Fu et al. teach that the first precursor can be a molybdenum oxychloride in making the Mo film ([0029-0031]), but is silent about the atomic ratios of each element, while Gatineau et al. teach an embodiment of  molybdenum oxychloride: MoO2Cl2 used in the first precursor for making the Mo film ([0016-0017], [0361]). 
Regarding claim 2, Fu et al. teach the method according to claim 1, wherein at least one of the first and second reactant (second reactive gas used in the 100th and 101th cycles) comprises hydrogen atoms ([0038]).
Regarding claim 3, Fu et al. teach the method according to claim 2, wherein at least one of the first and second reactant (second reactive gas used in the 100th
Regarding claim 4, Fu et al. teach the method according to claim 3, wherein supplying the first reactant (second reactive gas used in the 100th cycle) to the substrate ([0038]) is performed after stopping the supply of the first precursor (first reactive gas used in the 100th cycle) to the substrate ([0029]; step 108 of purging to remove the first reactive gas in the 100th cycle; [0036-0037]).
Regarding claim 5, Fu et al. teach the method according to claim 4, wherein supplying the second reactant (second reactive gas used in the 101th cycle) to the seed layer (film created by the first 100 cycles in Fig. 1) is performed after stopping the supply of the second precursor (first reactive gas used in the 101th cycle) to the seed layer (film created by the first 100 cycles in Fig. 1; step 108 of purging to remove the first reactive gas in the 101th cycle; [0036]).
Regarding claim 6, Fu et al. teach the method according to claim 3, wherein supplying the second reactant (second reactive gas used in the 101th cycle) to the seed layer (film created by the first 100 cycles in Fig. 1) is performed after stopping the supply of the second precursor (first reactive gas used in the 101th cycle) to the seed layer (film created by the first 100 cycles in Fig. 1; step 108 of purging to remove the first reactive gas in the 101th cycle; [0036]).
Regarding claim 7, the combination of Fu et al. and Gatineau et al. teach the method according to claim 1, wherein the first and second precursor (first reactive gas used in the 100th and 101th cycles) comprise the same halogen atom (Cl; [0031]).
Regarding claim 8, Fu et al. teach the method according to claim 1, wherein the halogen atom (Cl) is chloride.
Regarding claim 9, Fu et al. teach the method according to claim 1, wherein supplying the first precursor (first reactive gas used in the first 100 cycles) to the substrate ([0029]) 
Regarding claim 13, Fu et al. teach the method according to claim 9, wherein supplying the first reactant (second reactive gas used in the 100th cycle) to the substrate ([0038]) is performed after stopping the supply of the first precursor (first reactive gas used in the 100th cycle) to the substrate ([0029]; step 108 of purging to remove the first reactive gas in the 100th cycle; [0036-0037]) and comprises reacting the first reactant (second reactive gas used in the 100th cycle) with the first precursor (first reactive gas used in the 100th cycle; [0038]) chemisorbed on the surface of the substrate ([0027]) to form the seed layer (film created by the first 100 cycles in Fig. 1; [0038]).  
Regarding claim 14, Fu et al. teach wherein at least one of the first and second precursor (first reactive gas used in the 100th and 101th cycles) is supplied with pulses ([0027]) into a reaction chamber (process chamber; [0027]), within which the substrate is disposed ([0021]).
Fu et al. do not teach the pulses are between 0.1 and 10 seconds.
Parameters such as the durations of pulses in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired film quality during device fabrication ([0027]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the durations of pulses within the range as claimed in order to form the desired film quality ([0027]).
Regarding claim 15, Fu et al. teach the method according to claim 1, wherein flow of the first or second precursor (first reactive gas used in the 100th or 101th cycles; [0027-0029, 0042]) into a reaction chamber (process chamber; [0027]), within which the substrate is disposed ([0021]).

Parameters such as the flow rate of the first or second precursor in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired film quality during device fabrication ([0027]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the flow rate of the first or second precursor within the range as claimed in order to form the desired film quality ([0027]).
Regarding claim 16, Fu et al. teach the method according to claim 1, wherein flow of the first or second reactant (second reactive gas used in the 100th and 101th cycles) into a reaction chamber (process chamber; [0027]), within which the substrate is disposed ([0021]).
Fu et al. do not teach flow of the first or second reactant is between 50 and 50000 sccm.
Parameters such as the flow rate of the first or second reactant in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired film quality during device fabrication ([0027]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the flow rate of the first or second reactant within the range as claimed in order to form the desired film quality ([0027]).
Regarding claims 17 and 18, Fu et al. teach wherein the substrate ([0021]).
Fu et al. do not teach, regarding claim 17, the gaps of the substrate comprise at least one horizontal gap, parallel to a top surface of the substrate, such that the seed layer (film created by the first 100 cycles in Fig. 1) is deposited in in the at least one horizontal gap and the bulk layer is deposited in the at least one horizontal gap, and regarding claim 18, the gaps of the substrate also comprise at least one vertical gap, perpendicular to the at least one horizontal gap, such that 
In the same field of endeavor of semiconductor manufacturing, Huo teaches regarding claim 17, the gaps (recesses in Fig. 14, [0044]) of the substrate (the structure in Fig. 14; [0036]) comprise at least one horizontal gap (horizontal recesses between 7As; Fig. 14, [0036]), parallel to a top surface of the substrate (the top surface of the structure in Fig. 14), such that a gate electrode of Mo (9; Fig. 15, [0045]) is deposited in the at least one horizontal gap (horizontal recesses between 7As), and regarding claim 18, the gaps (recesses in Fig. 14, [0044]) of the substrate (the structure in Fig. 14; [0044]) also comprise at least one vertical gap  (the center recess between 7As; Fig. 14), perpendicular to the at least one horizontal gap (horizontal recesses between 7As), such that the gate electrode (9) is also deposited in the at least one vertical gap (the center recess between 7As; Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fu et al., Gatineau et al. and Huo and to apply deposition method as taught by Fu et al. and Gatineau et al. in depositing the gate electrode of the Huo, because Huo teaches a gate electrode, which can be Mo layer ([0036]), in the trenches without teaching the detail of the method, and Fu et al. teach a method of depositing metal layer with a faster process chamber cycle times ([0013] of Fu et al.).
The combination of Fu et al. and Huo teaches, regarding claim 17, the seed layer is deposited in in the at least one horizontal gap and the bulk layer is deposited in the at least one horizontal gap, and regarding claim 18, the seed layer is also deposited in in the at least one vertical gap and the bulk layer is also deposited in the at least one vertical gap, because Huo teaches, regarding claim 17, a metal layer of Mo (9; Fig. 15, claim 18, a metal layer of Mo (9; Fig. 15, [0045]) is also deposited in the at least one vertical gap (the center recess between 7As; Fig. 14) and Fu et al. teach the metal layer of Mo has a seed layer (film created by the first 100 cycles in Fig. 1) and a bulk layer (film created by cycles after the 100th cycle in Fig. 1) on top the seed layer (film created by the first 100 cycles in Fig. 1) ([0042]).
Regarding claim 19, Fu et al. teach the method according to claim 1, wherein depositing at least one of the seed layer (film created by the first 100 cycles in Fig. 1) and the bulk layer (film created by cycles after the 100th cycle in Fig. 1) comprises repeating an atomic layer deposition (ALD) cycle ([0026, 0042]) comprising sequentially supplying the first precursor (first reactive gas used in the first 100 cycles), for the seed layer (film created by the first 100 cycles in Fig. 1; [0042]), or the second precursor (first reactive gas used in the 101th cycle; [0029]), for the bulk layer (film created by cycles after the 100th cycle in Fig. 1, [0038, 0042]), to the substrate ([0029]) and supplying the first reactant (second reactive gas used in the first 100 cycles), for the seed layer (film created by the first 100 cycles in Fig. 1; [0038, 0042]), or the second reactant (second reactive gas used in the 101th cycle; [0038]), for the bulk layer (film created by cycles after the 100th cycle in Fig. 1, [0038, 0042]), to the substrate ([0038])
Regarding claim 20, Fu et al. teach the method according to claim 19, wherein in between supplying the first precursor (first reactive gas used in the first 100 cycles), the first reactant (second reactive gas used in the first 100 cycles), the second precursor (first reactive gas used in the 101th cycle) or the second reactant (second reactive gas used in the 101th cycle) to the substrate ([0021]) the substrate ([0021]) is purged (see Fig. 1, steps 108 and 112)
Fu et al. do not teach purged between 0.5 and 50 seconds.

Regarding claim 21, Fu et al. teach the method according to claim 19, wherein supplying the first and/or second reactant (second reactive gas used in the 100th and 101th cycles) into a reaction chamber (process chamber; [0027]), within which the substrate is disposed ([0021]).
Fu et al. do not teach supplying the first and/or second reactant takes between 0.5 and 50 seconds.
Parameters such as the durations of the first and/or second reactant in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired film quality during device fabrication ([0027]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the durations of the first and/or second reactant within the range as claimed in order to form the desired film quality ([0027]).
Regarding claim 22, Fu et al. teach the method according to claim 19, wherein for depositing the seed layer (film created by the first 100 cycles in Fig. 1) a pretreatment ALD cycle is repeated ([0026, 0042]) between 100 and 1000 times (100 times) and for depositing the bulk layer (film created by cycles after the 100th cycle in Fig. 1) the bulk ALD cycle ([0026, 0042]) is repeated ([0042]).
Fu et al. do not teach the bulk ALD cycle is repeated between 200 and 2000 times.

Regarding claim 29, Fu et al. teach a method of forming a layer (metal film; Abstract), comprising: providing a substrate ([0021]); depositing a seed layer (film created by the first 100 cycles in making a 10,000 Å metal layer in Fig. 1; [0029-0042]) on the substrate ([0021]); and depositing a bulk layer (film created by cycles after the 100th cycle in making a 10,000 Å metal layer in Fig. 1; [0029-0042]) on the seed layer (film created by the first 100 cycles in Fig. 1; [0042]), wherein depositing the seed layer (film created by the first 100 cycles in Fig. 1) comprises: supplying a first precursor (first reactive gas used in the first 100 cycles; [0029]) comprising metal (molybdenum; [0029]) and halogen atoms (Cl; [0030]) to the substrate ([0029]); and after stopping the supply of the first precursor (first reactive gas used in the 100th cycle) to the substrate ([0029]; step 108 of purging to remove the first reactive gas in the 100th cycle; [0036-0037]), supplying a first reactant (second reactive gas used in the first 100 cycles; [0038]) to the substrate ([0038]), wherein the first precursor (first reactive gas used in the first 100 cycles) and the first reactant (second reactive gas used in the first 100 cycles) react to form the seed layer (film created by the first 100 cycles in Fig. 1; [0038]); wherein depositing the bulk layer (film created by cycles after the 100th cycle in Fig. 1) comprises: supplying a second precursor (first reactive gas used in the 101th cycle; [0029]) comprising metal (molybdenum; [0029]) and halogen atoms (Cl; [0030]) to the seed layer (film created by the first 100 cycles in Fig. 1; [0042]); and after stopping the supply of the second precursor (first reactive gas used in 
Fu et al. do not teach a substrate with gaps created during manufacturing of a feature, wherein the first precursor comprises molybdenum(VI) dichloride dioxide (MoO2Cl2).
In the same field of endeavor of semiconductor manufacturing, Huo teach a substrate (the structure in Fig. 14; [0036]) with gaps (recesses in Fig. 14, [0044]) created during manufacturing of a feature (etching recesses; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fu et al. and Huo and to apply deposition method as taught by Fu et al. in depositing the gate electrode of the Huo, because Huo teaches a gate electrode, which can be Mo layer ([0036]), in the trenches without teaching the detail of the method, and Fu et al. and Gatineau et al. teach a method of depositing metal layer with a faster process chamber cycle times  ([0013] of Fu et al.).
In the same field of endeavor of semiconductor manufacturing, Gatineau et al. teach the first precursor (the precursor to form the Mo-containing film including pure Mo layer; [0016-0017], [0361]) comprises molybdenum(VI) dichloride dioxide (MoO2Cl2) ([0361]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fu et al., Huo and Gatineau et al. and 
Regarding claim 30, Fu et al. teach the method of claim 29, wherein at least one of the first reactant and the second reactant (second reactive gas used in the 100th and 101th cycles) comprises hydrogen ([0038]).
Regarding claim 31, Fu et al. teach the method of claim 29, wherein the first reactant and the second reactant (second reactive gas used in the 100th and 101th cycles) both comprise hydrogen (H2) ([0038]).

Response to Arguments
Applicant’s amendments, filed 03/02/2021, overcome the rejections to claims 4 and 10-12 under 35 U.S.C. 112.  The rejections to claims 4 and 10-12 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1, 9, and 13 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/15/2021